DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 was considered by the examiner.
Drawings
The drawings filed on 9/25/2020 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, and 9 recites a positional-deviation correcting device comprising: a reading device configured to read a plurality of recording media on which a plurality of marks and each of a plurality of adjustment charts having different image densities are formed in accordance with the image densities, which is confusing.  It is assume that this phrase indicates that “…and a plurality of adjustment charts each having different image densities are formed in accordance with the image densities…”.
These claims recite “…correct an image formation position…”.  However, the claim does not recite which elements in the claim are used to obtain this information.
It is unclear how the densities are obtain in the claims.  It is assumed that the densities are detected and then each density is used in the interpolation process to obtain a correction value.
Further, the recitation in claim 1 of “… formed on a recording medium, wherein the control circuity is configured to: calculate a correction value of the image formation position corresponding to an image density for each of the image densities corresponding to the plurality of adjustment charts on a one-on-one relationship, based on a reading result of the plurality of adjustment charts; interpolate a plurality of correction values corresponding to the image densities on a one-on-one relationship; and calculate a correction value of the image 
Allowable Subject Matter
Claims 1-9 are unclear and their allowability is unclear. Prior art references teach density correct as well as registration for single-side (double sided is also known) images.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. and Maeda teach an image forming method that corrects registration and density within an image forming apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANA GRAINGER/Examiner, Art Unit 2852



QG